Exhibit 99.1 YM BIOSCIENCES REPORTS FIRST PATIENT IN PHASE I/II TRIAL OF JAK1/JAK2 INHIBITOR, CYT MISSISSAUGA, Canada - November 23, 2009 - YM BioSciences Inc. (NYSE Amex: YMI; TSX: YM), a life sciences product development company that identifies and advances a diverse portfolio of promising cancer-related products at various stages of development, today reported that Cytopia (ASX:CYT) has commenced enrollment of a Phase I/II trial evaluating CYT387, a potent, orally-administered JAK1/JAK2 inhibitor. The trial is being conducted at Mayo Clinic in Rochester, Minnesota. A proposal to merge Cytopia into YM has been previously announced and is pending approval by Cytopia shareholders, Australian court and other regulatory approvals. YM BioSciences understands that the dose-escalation Phase I/II study by Cytopiais investigating the safety and tolerability of CYT387 administered as a daily oral capsule dose in 30-60 patients with myelofibrosis, a disorder within a family of hematological conditions known as myeloproliferative neoplasms (MPN) and that thestudy will also allow preliminary assessment of the compound’s activity in these patients including its effect on spleen size, hematological symptoms, quality-of-life and markers of aberrant JAK2 activity in blood. Dr. Ayalew Tefferi, Professor of Hematology at Mayo Clinic will be Study Chairman for the program with Dr. Animesh Pardanani acting as Lead Investigator. Initial safety data from the trial are expected in mid-2010. “The utility of JAK2 inhibitors may be broadly applicable and is not limited to myelofibrosis. Additional potential indications include other MPNs, graft-vs-host disease, solid tumors and inflammatory conditions. To suitably address this large potential requirement, the development of multiple JAK2 inhibitor candidates may be warranted,” said Dr. Ayalew Tefferi.“Patient safety is very important with this class of compounds and can be reliably predicted only by testing in humans. It is premature to select the best JAK2 inhibitors in clinical development as there is a need for longer follow-up data on safety and efficacy than is currently available. As such, the results of this study could yield important data on the potential for this molecule and possibly the entire class.” ”Given the broad potential of JAK inhibitors, the human clinical safety data generated from this first clinical trial could be pivotal to the further development of CYT387 and its differentiation within the class. Limited data is available on the use of JAK 2 inhibitors in this patient population but a strong rationale exists to pursue this approach,” said David Allan, Chairman and CEO of YM BioSciences. “This program has also been an opportunity for productive collaboration between the YM and Cytopia teams to further advance Cytopia’s pipeline.” CYT387 is reported topotently inhibit the JAK2 enzyme, a mutated form of which has been implicated in a variety of MPNs including myelofibrosis, polycythemia vera and essential thrombocythemia. CYT387 has reportedly demonstrated the ability to attenuate MPN symptoms in preclinical models and disrupt JAK2 hyperactivity in cells from patients with MPNs.These data suggest that the compound may exert a profound effect on the human diseases. Over-activity of the JAK2 enzyme has also been noted in certain cancers and in inflammatory conditions, such as rheumatoid arthritis and psoriasis. Myelofibrosis is a chronic, debilitating condition where the patient’s bone marrow is replaced by scar tissue.This compromises the ability of patients to produce sufficient blood cells and creates a reliance on organs other than the bone marrow, including the liver and spleen, to produce blood cells.
